DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11, 14, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schlenker, U.S. Patent Application Publication 2020/0355214.
Regarding claim 1, Schlenker discloses a fastening assembly comprising: a body (main portion as shown in Figs. 1-2) having an upper surface (upper surface as shown in Fig. 7) and a lower surface (lower surface as shown in Fig. 7); a first aperture (22) passing through the body between the upper surface and the lower surface; and a first fastener receptacle (42, 20A) formed on the upper surface of the body and around the first aperture, the first fastener receptacle configured to engage a nut or a bolt head and prevent the nut or bolt head from turning (due to the shape).  The phrase “configured to engage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Schlenker discloses a fastening assembly wherein the first fastener receptacle comprises at least one projection (20A) that extends above the upper surface of the body (see Fig. 6).  
Regarding claim 3, Schlenker discloses a fastening assembly wherein the at least one projection defines a geometric shape having a recessed interior configured to receive the nut or the bolt head (26).  The phrase “configured to receive” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 11, Schlenker discloses a fastening assembly wherein the first fastener receptacle comprises a hexagonal opening disposed around the aperture and configured to receive the nut or bolt head (see Fig. 3).  The phrase “configured to receive” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 14, Schlenker discloses a fastening assembly further comprising: a second aperture passing through the body between the upper surface and the lower surface; a second fastener receptacle formed on the upper surface of the body and around the second aperture (same components as the first components), the second fastener receptacle configured to engage a nut or a bolt head and prevent the nut or bolt head from turning.  The phrase “configured to engage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 16, Schlenker discloses a fastening assembly further comprising: first and second opposing side surfaces extending between the upper and lower surfaces (see Figs. 6-7; outer edge surfaces at the folds and between the outermost folded portions), wherein a distance between first and second opposing side surfaces defines a width of the fastener; and at least first and second protrusions disposed on and extending above the first and second side surfaces Figs. 6-7, protrusions of the folded edge portions), respectively, wherein a distance between outside surfaces of the protrusions is greater than the width of the fastener (see Figs. 6-7, generally).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, 15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlenker, U.S. Patent Application Publication 2020/0355214.
Regarding claim 4, Schlenker discloses a fastening assembly further comprising: a second fastener receptacle formed around the first aperture, wherein the second fastener receptacle is configured to engage a nut or a bolt head (same as the first receptacle components; see Figures), but does not disclose wherein the first fastener receptacle and the second fastener receptacle have different cross-dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the fastener receptacles having differing sizes to accommodate different size fasteners, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 5, Schlenker discloses a fastening assembly wherein the second fastener receptacle comprises a recess (22) formed in a lower surface of the first fastener receptacle.
Regarding claim 6, Schlenker discloses a fastening assembly wherein the second fastener receptacle is formed on the lower surface of the body (see Figures).  
Regarding claim 7, Schlenker discloses a fastening assembly wherein the second fastener receptacle comprises one of: at least one projection that extends above the lower surface of the body; and a recess formed at least partially below the lower surface of the body (same components as the first receptacle; see Figures).  
Regarding claim 8, Schlenker discloses a fastening assembly wherein the first fastener receptacle comprises a recess (space within, see figures) below the upper surface of the body and further comprising: second fastener receptacle formed around the first aperture, wherein the second fastener receptacle is configured to engage a nut or a bolt head (same components as the first receptacle), but does not disclose wherein the first fastener receptacle and the second fastener receptacle have different cross-dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the fastener receptacles having differing sizes to accommodate different size fasteners, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  The phrase “configured to engage” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 9, Schlenker discloses a fastening assembly wherein the second fastener receptacle comprises a recess formed in a lower surface of the first fastener receptacle (see figures).  
Regarding claim 10, Schlenker discloses a fastening assembly but does not disclose wherein the second fastener receptacle is formed on the lower surface of the body.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the fastening device with the second receptacle and aperture arranged in an opposing manner to the first components for a more versatile fastening device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
Regarding claim 15, Schlenker discloses a fastening assembly but does not disclose wherein the first fastener recess and the second fastener recess have different cross-dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the fastener recesses having differing sizes to accommodate different size fasteners, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Regarding claim 17, Schlenker discloses a fastening device but does not specifically disclose wherein the first and second protrusions comprise deflectable protrusions.  As Schlenker does teach the device is formed of a bendable material (paragraph 7), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the thin sheet material of the device portions are capable of being deflected.
Regarding claim 18, Schlenker discloses a fastening device wherein the protrusions are integrally formed with the body of the fastener (see Figures).  
Regarding claim 19, Schlenker discloses a fastening assembly but does not disclose wherein the first receptacle tapers from a wider cross-dimension at an upper edge to a narrower cross-dimension at a lower edge.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an aperture having a cross-section that tapers if the shaft of the fastener is of a tapering shape, depending on availability of the fasteners to be utilized.
Claims 12-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlenker, U.S. Patent Application Publication 2020/0355214 in view of Prate et al., U.S. Patent Application Publication 2020/0103123.
Regarding claim 12, Schlenker discloses a fastening assembly but does not disclose it is further comprising: a first pair of recessed channels formed at least partially below the lower surface of the body, the first pair of recessed channels being parallel and disposed on opposing sides of the first aperture.  Prate teaches a pair of recessed channels on a fastening device lower surface on opposing sides of an aperture (at 20; see Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the recesses on the device to reduce the weight of the device by eliminating unnecessary material.
Regarding claim 13, Schlenker discloses a fastening device but does not disclose it is further comprising: a second pair of recessed channels formed at least partially below the upper surface of the body, the second pair of recessed channels being parallel and disposed on opposing sides of the first aperture.  Prate teaches a pair of recessed channels on a fastening device lower surface on opposing sides of an aperture (at 20; see Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the recesses on the device to reduce the weight of the device by eliminating unnecessary material.
Regarding claim 20, Schlenker discloses a fastening device but does not disclose wherein the body is formed of a polymeric material.  Prate teaches a polymeric material (col. 11, line 56).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a polymeric material for its resilient properties and depending on availability, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633